DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendment
The amendment to Claims 1, 5, 7, 13, 18, and 19 and to withdrawn claim 3 is acknowledged.  
Applicant's arguments filed 2/4/2022 have been fully considered as follows:

Election/Restrictions
Applicant's affirmation of election with traverse of Group II and arguments in the reply filed on 2/4/2022 is acknowledged.  The traversal is on the ground(s) that Group III, IV, and V do not claim a separable special technical feature from Group II.  This is found persuasive and the restriction of Groups III, IV, and V is withdrawn. 
The requirement of Group I is still deemed proper and is therefore made FINAL. Claims 3, 4, 10, 11, and 15 are still withdrawn from consideration.
The examined claims are Claims 1, 2, 5-9, 12-14, and 17-20. 

Claim Interpretation Under 35 U.S.C. § 112{f)
The applicant disagrees with the conclusion page 4 in the Office Action that the claims "use a generic placeholder that is coupled with functional language." Even 
The application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “add-on unit” in claim 13. The generic placeholder “unit” is not preceded by a structural modifier (add-on does not modify the structure of the “unit”) to make it capable of “alignment of the OPD modifying optics.” The generic placeholder “unit” is not preceded by a structural modifier (add-on does not modify the structure of the “unit”) to make it capable of “switch[ing] between different configurations of the OPD modifying optics.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Rejection of Claim 18 Under 35 U.S.C. §112(b)
The amendment to Claim 18 overcomes the rejection under 35 U.S.C. §112(b).

Rejection Under 35 U.S.C. § 102 and 103
The amendment overcomes the current art rejection. However, upon further consideration, a new ground(s) of rejection is made in view of newly found Tabata (US 5,420,717 A).


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “add-on unit” in claims 13 and 20.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the one or more filters" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Did the applicant mean “the plurality of filters”?


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2)as being anticipated by Tabata (US 5,420,717 A).

Regarding Independent Claim 1, Tabata discloses a system for imaging and sensing of a sample (Figs. 16 in combination with one of Figs. 17-19, col. 9, line 27-col. 10, line 58), comprising:
an interferometer (interference microscope, abstract, Fig 16) comprising a condenser optic (condenser lens 3) and an objective optic (objective 6), the interferometer being configured to receive a sample (sample 5) positioned between the condenser optic and the objective optic in an optical pathway of the interferometer (Fig. 16);
a light source (54) configured to provide light to the interferometer at multiple wavelengths (λi) (variable wavelength light source 54, connected to a wavelength 
optical path delay (OPD) modifying optics (path-difference producing section 55 in combination with 2, see Figs. 17-19 for additional details on 55, col. 9, line 44-col. 10, line 48) configured to enhance contrast in images of the sample captured at an interferometer output of the interferometer (abstract, col. 10, lines 27, 31-34); and
a detector configured to capture the images of the sample (CCD 9) at each of the multiple wavelengths (λi) (col. 10, lines 24-30).
Regarding Claim 2, Tabata discloses the system of claim 1, wherein the light is a band of light having wavelengths centered about the wavelength (λi) (finite band around the selected wavelength, implicit).
Regarding Claim 9, Tabata discloses the system of claim 1, wherein the OPD modifying optics comprise one or more birefringent crystals and one or more polarizers (Fig. 18, 55 comprises a birefringent element 61, col. 10, line 63).
Regarding Claim 12, Tabata discloses the system of claim 1, wherein the interferometer comprises a light microscope (interference microscope, abstract, Fig 16, throughout the text).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 13, 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tabata (US 5,420,717 A).
Regarding Claim 5, Tabata discloses the system of claim 1, further comprising a filter, configured to filter broadband light from the light source into light at a respective one of the multiple wavelengths (λi) for the interferometer (a way of combining a white light source with a variable wavelength filter may also be adopted, col. 10, lines 43-45; a white light source, instead thereof, may be used in such a way that a variable wavelength means, such as a filter, is situated in front of the light source to vary the wavelength, col. 10, lines 55-58).
Tabata is silent regarding a plurality of filters.
However, employing a plurality of filters is considered as duplication of useful parts. Therefore, it would have been obvious to one skilled in the art before the effective filling date of the invention to meet the required plurality of filters arrangement for the purpose of obtaining the needed wavelengths since it has been held that mere 
Regarding Claim 6, Tabata discloses the system of claim 5, wherein the light source comprises a broadband light source (white light, col. 10, lines 43-45 and 55-58).

Regarding Independent Claim 13, Tabata discloses an apparatus (interference microscope, abstract, Fig 16 and/or Fig. 25) for quantitative imaging or sensing of a sample (sample 5), comprising:
an interferometer (interference microscope, abstract, Fig 16) comprising a condenser optic (condenser lens 3) and an objective optic (objective 6), the interferometer being configured to receive a sample (sample 5) positioned between the condenser optic and the objective optic in an optical pathway of the interferometer (Fig. 16);
optical path delay (OPD) modifying optics configured to modify an interferometer output (path-difference producing section 57 or 62, or 62, or 63 in 55 in combination with 2, see Figs. 17-19 for additional details on 55, col. 9, line 44-col. 10, line 48) associated with a sample illuminated in the interferometer by light at one or more defined wavelengths (λi) (from variable wavelength light source 54, connected to a wavelength control device 56, by which the wavelength can be changed, col. 9, lines 29-30, 40-43, 51, col. 10, lines 52-59); and
an add-on unit containing the OPD modifying optics, the add-on unit configured to attach to the interferometer for alignment of the OPD modifying optics with the 
a detector configured to record the interferometer output (CCD 9).
Tabata is silent regarding the add-on unit being configured to attach to the detector.
In the embodiment of Fig. 25, Tabata discloses a phase film 69 used in the conventional phase-contrast microscope is sufficiently increased, thereby allowing the setting of the optical path difference between the x and y polarized components. In this case, the producing section 55 Is not required as a matter of course (col. 13, lines 11-15). The phase film 69 performs the function of the optical path difference producing section 55 and they can be rearranged.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention was made to rearrange the locations of the add-on unit, with no change in the device’s function, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Moreover, integrating the add-on unit and the detector would merely be a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).
Therefore, it would have been obvious to someone with ordinary skill in the before the effective filling date of the invention to have the add-on unit being configured to attach to the detector in order to reduce potential alignment and vibration issues.
Claim 14, Tabata discloses the apparatus of claim 13, wherein the interferometer comprises a light microscope (interference microscope, abstract, Fig 16, throughout the text).
Regarding Claim 19, Tabata apparatus the apparatus of claim 13, wherein the OPD modifying optics comprise one or more birefringent crystals and one or more polarizers (Fig. 18, 55 comprises a birefringent element 61, col. 10, line 63).
Regarding Claim 20, Tabata apparatus the apparatus of claim 13, wherein the add-on unit is configured to switch between different configurations of the OPD modifying optics (as applied to Claim 13, one of Figs 17, 18, 19, and/or col. 13, lines 11-15).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tabata (US 5,420,717 A) in view of de Lega (US 2012/0069326 A1).
Regarding Claim 7, Tabata discloses the system of claim 6; however, it is silent regarding, wherein the plurality of filters comprise a plurality of bandpass filters in the light source. 
De Lega teaches an interferometer system and methods comprising a broadband source and a plurality of bandpass filters in the light source (the light source in the interferometer may be an incandescent source with spectral bandpass filters ([0116], [0120]) in order to allow the light source to output a tunable spectral output for interference pattern detection ([0116]).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to modify the device of Tabata to include 
Regarding Claim 18, Tabata discloses the apparatus of claim 17; however, it is silent regarding, wherein the one or more filters comprise a pixelated filter mask or a plurality of bandpass filters.
De Lega teaches an interferometer system and methods comprising a broadband source and a plurality of bandpass filters in the light source (the light source in the interferometer may be an incandescent source with spectral bandpass filters ([0116], [0120]) in order to allow the light source to output a tunable spectral output for interference pattern detection ([0116]).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to modify the device of Tabata to include one or more filters comprising a plurality of bandpass filters in the light source, as taught in De Lega, in order to gain the advantages of allowing the light source to output a tunable spectral output for interference pattern detection.

Claims 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tabata (US 5,420,717 A) in view of Brock (US 2005/0046865 A1).
Regarding Claim 8, Tabata discloses the system of claim 5; however, it is silent regarding, wherein the one or more filters comprise a pixelated filter mask.
Brock teaches an interferometer 12 includes a pixelated phase mask PPM 14 that introduces an effective phase-delay between the reference and test wavefronts at 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have modified the filter of Tabata, by including wherein the one or more filters comprise a pixelated filter mask, as taught by Brock, in order to gain the advantages of enabling scaling of the effective pixel size relative to the pixelated filter mask, allowing various pixel pitches for detector and pixelated filter mask to be used.
Regarding Claim 17, Tabata discloses the apparatus of claim 13; however, it is silent regarding, wherein the add-on unit comprises one or more filters aligned with the OPD modifying optics.
Brock teaches an interferometer 12 includes a pixelated phase mask PPM 14 that introduces an effective phase-delay between the reference and test wavefronts (i.e. aligned with OPD modifying optics) at each pixel and subsequently interferes the transmitted light; and a detector array 16 that converts the optical intensity sensed at each pixel to an electrical charge, (Figs 1-3, [0005], [0045], [0048]-[0049], [0068]) with the advantages of enabling scaling of the effective pixel size relative to the pixelated filter mask, allowing various pixel pitches for detector and pixelated filter mask to be used ([0046], [0049]).

Regarding Claim 18, Tabata discloses the apparatus of claim 17; however, it is silent regarding, wherein the one or more filters comprise a pixelated filter mask or a plurality of bandpass filters.
Brock teaches an interferometer 12 includes a pixelated phase mask PPM 14 that introduces an effective phase-delay between the reference and test wavefronts at each pixel and subsequently interferes the transmitted light; and a detector array 16 that converts the optical intensity sensed at each pixel to an electrical charge, (Figs 1-3, [0045], [0048]-[0049], [0068]) with the advantages of enabling scaling of the effective pixel size relative to the pixelated filter mask, allowing various pixel pitches for detector and pixelated filter mask to be used ([0046], [0049]).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have modified the filter of Tabata, by including wherein the one or more filters comprise a pixelated filter mask, as taught by Brock, in order to gain the advantages of enabling scaling of the effective pixel size relative to the pixelated filter mask, allowing various pixel pitches for detector and pixelated filter mask to be used.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2011/0237999 A1, US 2011/0026033 A1, US 2015/0100012 A1, and US 2021/0101020 A1 disclose the use of pixelated filters in interferometry with the advantage that several interferograms can be captured simultaneously with a single exposure of the CCD detector.
US 2019/0212124 A1 discloses that pixelated filter arrays allow transmission of light of predetermined wavelength range into each of the detector array's pixels.
US 2015/0043006 A1, US 2010/0091296 A1, and US 2008/0165347 A1 disclose the use of a broadband source with bandpass filters in an interferometer..
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571)272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877